DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 and 7-21 are objected to because of the following informalities:
Regarding claim 1, on line 21, it appears that the word “of” is missing after the word “determination”.
Claims 2-5, 7-14, and 21 are also objected to as being dependent on claim 1 and containing the same deficiency.
Regarding claim 15, on line 3, it appears that the phrase “a of plurality hubs” should instead be “a plurality of hubs”.  Also, on line 22, it appears that the word “of” is missing after the word “determination”.
Claims 16-20 are also objected to as being dependent on claim 15 and containing the same deficiency.
Current amendments made by Applicant to claims 2, 5, 7-9, 13, and 18 to obviate claim objections presented in the previous Office Action are proper and have been entered.  These particular objections have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the scheduled time and frequency slots" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, while amended claim 1 recites “a different time slot of the uplink frame” on lines 12-13, it is unclear whether the claimed “scheduled time and frequency slots” correspond to this recitation or some other slots for uplink communication.
Claims 2-5, 7-14, and 21 are also rejected as being dependent on claim 1 and containing the same deficiency.
Claim 15 recites the limitation "the scheduled time and frequency slots" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, while amended claim 15 recites “a different time slot of the uplink frame” on line 13, it is unclear whether the claimed “scheduled time and frequency slots” correspond to this recitation or some other slots for uplink communication.
Claims 16-20 are also rejected as being dependent on claim 15 and containing the same deficiency.
Regarding claim 16, there is some confusion regarding the limitation “wherein each of the hubs is operative to:  wherein reception of the simultaneously broadcast acknowledgements by each hub is facilitated by the data profile of the hub”.  It appears that the above language does not indicate what each of the hubs are operative to perform.
17-19 are also rejected as being dependent on claim 16 and containing the same deficiency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 19 appears to not further limit amended claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-5 and 7-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, filed 9/25/21, with respect to amended claims 1-5 and 7-20 have been fully considered and are persuasive.  The prior art rejections of these claims have accordingly been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467